Notebook, J.'
The application in question was made under the provisions of chapter 35, Acts Twenty-third Greneral Assembly. The only question involved In the appeal is whether the application for the permit, and the notice thereof, were in proper form. It is provided by section 4 of said act that the application shall state “the place, particularly describing it, where the business of buying and selling liquor is to be conducted.77 The application stated that the “said business is to be conducted at and in a certain brick building situated on lot one, block fourteen, in the *247original city of Chariton, Iowa.” The law requires that the notice shall state “the particular location or the place where the applicant proposes to keep and sell liquor.” The notice, as given by appellee, described the place as “a certain building on lot 1, block number 14, in original city of Chariton, Lucas county,.Iowa.” It is claimed that the description, as given, is not as particular and specific as the statute requires, and that, for that reason, the court did not acquire jurisdiction to grant the permit. It appears to us that the proposition is purely technical and without merit. The descriptions of the place in the application and notice are substantially the same, with the exception that in the application the building is described as a “brick” structure. Theobject of the statute in requiring the particular place where the business is to be carried on to be stated is that the public may know the location of the drug store or place, so that remonstrances may be interposed if it is thought the place is an improper one for that business, or that there are other good grounds for opposing the application. It appears that there is a brick building and a wooden structure on lot 1, block 14. There are two storerooms in the brick building, one of which was occupied by appellee as his place of business. It is not easy to define what would be a particular description, within the meaning of the statute. We do not think that it would be necessary to give the dimensions of the room, the material of which the building is constructed, whether of brick or stone or wood, and the color of the building. Ordinarily, naming a building as upon a certain lot ought to be regarded as describing the place with sufficient particularity. The thought of appellant appears to be that the place should have been described by designating in which one of the two storerooms it was proposed to conduct the business. We do not think that was necessary. The applicant was in possession of the room, and any one making inquiry as *248to the place could not be misled by the description, and could not fail to find the identical place. Appellant cites and relies upon Barnard v. Graham, 22 N. E. Rep. (Ind. Sup.) 112, and Com. v. Bearce, 23 N. E. Rep. (Mass.) 99. In the first-named case the place was described as “the building on lot 23, on Main street,” in the town of Burlington. There were two lots of that number in the town, but neither was on Main street. One of them was designated as “Lot 23 West,” and the other as “Lot 23 East.” The court, in delivering the opinion, held, that in fact, no locality was named. In the other case, the place was described as “the first floor of a building situated on the east side of South Main street, owned by Catherine Bearce.” This did not locate the lot or building by any particular description, as by number and block. We think that the description of the place in the notice and application was sufficient to fulfill both the letter and spirit of the law, and that the decision of the district court should be AEPIRMED.